DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
Claims 1-4, 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a method of detecting hydrogen sulfide (H2S) in a sample, the method comprising: (A) providing a fixed volume of a sample; (B) optionally combining a fixed volume of a suitable solvent with the fixed volume of the sample to create a diluted sample; (C) adding a fixed amount of an H2S-responsive fluorescent probe compound to the sample or the diluted sample, wherein either (1) the sample is non-aqueous and the H2S-responsive fluorescent probe compound is Probe 1 (see Fig. 1 for chemical formula) or (2) the sample is aqueous or non-aqueous and the FES-responsive fluorescent probe is Probe 2 (see Fig. 1 for chemical formula)  or Probe 3 (see Fig. 1 for chemical formula) (D) mixing the combination of (C) and incubating the mixture for a suitable time; (E) exciting the H2S-responsive fluorescent probe compound in the mixed and incubated combination of (D) with a suitable wavelength of light; (F) recording the fluorescent emission of the H2S-responsive fluorescent probe compound at a suitable wavelength following a suitable delay and integration period; and (G) determining whether or not the intensity of the fluorescent emission of the H2S- responsive fluorescent probe compound is greater than a threshold value that corresponds to the detection limit of the method.  Arguments filed on 8/30/2019 pg. 7-10 are persuasive regarding the unexpected results of the Probe 1 in non-aqueous samples (See Pg. 9 para 2-Pg. 10 para 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.